 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    BRETT COMBS,                                     Case No. 2:11-cv-00528-GMN-VCF
12                       Petitioner,                   ORDER
13           v.
14    STATE OF NEVADA, et al.,
15                       Respondents.
16

17          Respondents have filed a motion for extension of time (fourth request) (ECF No. 108),

18   and petitioner opposes the motion (ECF No. 109). The court grants the motion, but the court

19   notes that respondents have had a long time to file a response to the remaining claims in the

20   petition. Counsel for respondents should give this matter priority over other matters.

21          IT THEREFORE IS ORDERED that respondents’ motion for extension of time (fourth

22   request) (ECF No. 108) is GRANTED. Respondents will have through November 30, 2018, to

23   file an answer to the remaining claims of the amended petition (ECF No. 23).

24          DATED: November 20, 2018
25                                                               ______________________________
                                                                 GLORIA M. NAVARRO
26                                                               Chief United States District Judge
27

28
                                                       1
